


110 HR 2154 IH: Rural Energy for America Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2154
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Ms. Herseth Sandlin
			 (for herself, Mr. Fortenberry, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To enhance and improve the energy security of the United
		  States, expand economic development, increase agricultural income, and improve
		  environmental quality by reauthorizing and improving the renewable energy
		  systems and energy efficiency improvements program of the Department of
		  Agriculture through fiscal year 2012, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Energy for America Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)rising energy costs
			 and uncertain long-term energy supplies threaten to undermine the growth of the
			 United States economy;
			(2)since 2003, fuel
			 and fertilizer costs have nearly doubled for agricultural producers;
			(3)there are
			 continuing and increasing risks to the energy security of the United
			 States;
			(4)having an
			 affordable, reliable, and plentiful energy supply will strengthen the United
			 States economy and improve domestic energy security;
			(5)the agricultural
			 sector can provide a significant source of clean, sustainable energy for the
			 United States that can reduce the dependence of the United States on imported
			 energy and lower energy costs for all people of the United States;
			(6)agriculture-based
			 energy—
				(A)boosts rural
			 economic development;
				(B)increases
			 farm-based income;
				(C)creates
			 manufacturing, construction, and service jobs;
				(D)expands economic
			 opportunity for all people; and
				(E)improves
			 environmental quality;
				(7)it is a goal of
			 this Act to help the agricultural sector to provide at least 25 percent of the
			 energy consumed in the United States by calendar year 2025;
			(8)expanding
			 agriculture-based renewable energy resources (including wind, solar, and
			 geothermal energy, biomass, ethanol, and biodiesel) and improving energy
			 efficiency will help to achieve that goal;
			(9)section 9006 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) established
			 the renewable energy systems and energy efficiency improvements program, which
			 is the first agricultural program to catalyze broad renewable energy and energy
			 efficiency measures for the agricultural and rural business sectors;
			(10)since
			 establishment, the program has been a strong success, providing during the
			 first 4 years of the program $111,000,000 in grants and loan guarantees for
			 approximately 800 renewable energy and energy efficiency projects in 43 States,
			 which leveraged more than $1,000,000,000 in additional investments in farms and
			 rural communities;
			(11)projects assisted by the grants and loan
			 guarantees issued in the program’s first three years will—
				(A)produce or save
			 more than 17,000,000,000,000 British thermal units of energy each year in the
			 form of fuel, electricity, thermal energy, and energy efficiency;
				(B)produce
			 170,000,000 gallons of ethanol and biodiesel fuel annually;
				(C)reduce carbon
			 dioxide emissions by more than 1,100,000 tons annually; and
				(D)result in more
			 than 330 megawatts of installed wind power electrical generating capacity;
			 and
				(12)applications for
			 assistance under the program—
				(A)in 2003, nearly
			 matched the available funding for the program;
				(B)in 2004, were
			 nearly twice the available funding for the program; and
				(C)in 2005 and 2006,
			 were nearly triple the available funding for the program.
				3.Rural energy for
			 america programSection 9006
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is
			 amended—
			(1)by striking the
			 section heading and inserting the following:
				
					9006.Rural energy
				for america
				program
					.
			(2)in subsection
			 (a)—
				(A)by inserting
			 , and issue rebates, after grants;
				(B)by inserting
			 rural school districts, after ranchers,;
				(C)by striking
			 and at the end of paragraph (1);
				(D)by striking the
			 period and inserting ; and; and
				(E)by adding at the
			 end the following:
					
						(3)produce and sell
				electricity generated by new renewable energy
				systems.
						;
				(3)in subsection (b),
			 by adding at the end the following: Farmers, ranchers and other
			 agricultural producers in rural and non-rural areas are eligible to receive
			 loans, loan guarantees, and grants under this section.;
			(4)in subsection
			 (c)—
				(A)in paragraph (1),
			 by redesignating subparagraph (B) as subparagraph (C) and inserting after
			 subparagraph (A) the following:
					
						(B)Loan
				guaranteesSubject to subparagraph (C)—
							(i)the maximum amount
				of a loan guaranteed to any eligible entity under this section shall be
				$25,000,000, except that the maximum amount of a loan guaranteed to an eligible
				entity for a facility that produces renewable fuels derived from cellulosic
				biomass shall be $100,000,000; and
							(ii)a
				loan guaranteed under this section shall not exceed 70 percent of the total
				loan value.
							; and
				
				(B)in paragraph
			 (2)—
					(i)by
			 striking and at the end of subparagraph (F); and
					(ii)by
			 redesignating subparagraph (G) as subparagraph (H) and inserting after
			 subparagraph (F) the following:
						
							(G)in the case of a grant, the extent to which
				the amount requested by the applicant is less than 25 percent of the cost of
				the activity to be funded under subsection (a);
				and
							.
					(5)by striking
			 subsection (f);
			(6)by redesignating
			 subsection (e) as subsection (g);
			(7)by inserting after
			 subsection (d) the following:
				
					(e)Feasibility
				Studies
						(1)In
				generalThe Secretary may provide assistance to eligible
				applicants to conduct feasibility studies of projects for which assistance may
				be provided under this section.
						(2)LimitationThe
				Secretary shall use not more than 10 percent of the funds made available to
				carry out this section to provide assistance described in paragraph (1).
						(3)CriteriaThe
				Secretary shall, by regulation, establish criteria for the receipt of
				assistance under this subsection.
						(4)Avoidance of
				duplicative assistanceAn applicant that receives assistance to
				carry out a feasibility study for a project under this subsection shall not be
				eligible for assistance to carry out a feasibility study for the project under
				any other provision of Federal law.
						(5)Matching
				fundsA recipient of funds under this subsection shall contribute
				an amount of non-Federal funds that is at least equal to 75 percent of the
				amount of Federal funds received.
						(f)Rebate
				Program
						(1)In
				generalThe Secretary shall make competitive grants to eligible
				entities to provide rebates for farmers, ranchers, rural school districts, and
				rural small businesses to purchase renewable energy systems and make energy
				efficiency improvements.
						(2)Eligible
				entitiesTo be eligible to receive a grant under paragraph (1),
				an entity shall be—
							(A)a State energy or
				agriculture office;
							(B)a nonprofit
				State-based energy efficiency or renewable energy organization that uses public
				funds provided directly or under contract with a State agency;
							(C)any other
				nonprofit organization with a demonstrated ability to administer a State-wide
				energy efficiency or renewable energy rebate program; or
							(D)a consortium of
				entities described in subparagraphs (A) through (C).
							(3)Merit
				review
							(A)In
				generalThe Secretary shall establish a merit review process to
				review applications for grants under paragraph (1) that uses the expertise of
				the Department of Agriculture, other Federal and State agencies, and
				non-governmental organizations.
							(B)RequirementsIn
				reviewing the application of an eligible entity to receive a grant under
				paragraph (1), the Secretary shall consider—
								(i)the experience and
				expertise of the entity in establishing and administering a statewide clean
				energy rebate program;
								(ii)the annual
				projected energy savings or production increases resulting from the proposed
				program;
								(iii)the
				environmental benefits resulting from the proposed program; and
								(iv)other appropriate
				factors, as determined by the Secretary.
								(4)Maintenance of
				effortAn entity that receives a grant under paragraph (1) shall
				provide assurances to the Secretary that funds provided to the entity under
				this subsection will be used to supplement, not to supplant, the amount of
				Federal, State, and local funds otherwise expended for rebate programs.
						(5)Rebate
				amountThe amount of a rebate provided from a grant under this
				subsection shall not exceed the lesser of—
							(A)$10,000; or
							(B)50 percent of the
				cost incurred to purchase a renewable energy system or an energy efficiency
				improvement.
							;
				and
			(8)by adding at the
			 end the following:
				
					(h)Funding
						(1)Of the funds of
				the Commodity Credit Corporation, the Secretary shall make available to carry
				out this section—
							(A)$71,000,000 for
				fiscal year 2008;
							(B)$90,000,000 for
				fiscal year 2009;
							(C)$130,000,000 for
				fiscal year 2010;
							(D)$180,000,000 for
				fiscal year 2011; and
							(E)$250,000,000 for
				fiscal year 2012,
							to remain
				available until expended.(2)The Secretary shall use not less than 50
				percent of the funds made available to carry out this section to make grants
				and to implement the rebate program described in subsection
				(f).
						.
			4.Sense of the
			 House on a direct loan program in section 9006It is the sense of the House that—
			(1)as authorized by
			 section 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8106), the Secretary of Agriculture should implement a direct loan program to
			 complement the grants provided under that section; and
			(2)as
			 appropriate, the Secretary should model the direct loan program on the loan
			 program established under section 503 of the Small Business Investment Act of
			 1958 (15 U.S.C. 697).
			
